Citation Nr: 0637006	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  00-13 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant had active Air Force service from August 1964 
to August 1968.  He had periods of duty for training (DUTRA) 
as an Air National Guard member from January 1972 to 
January1978.  Attempts have been made to ascertain specific 
periods of active and inactive duty for training.  Those 
attempts have been largely unsuccessful.  In view of the case 
as currently developed, and in light of the contentions 
advanced as discussed below, further development is not 
indicated as it is not claimed that any of the disorders 
started during Reserve duty.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans' Affairs (VA), which denied service 
connection for a heart disorder, bilateral hearing loss, and 
tinnitus.  A November 2000 RO hearing was held.  The veteran 
subsequently appealed an October 2001 rating decision, which 
denied service connection for hypertension.  A subsequent 
October 2001 rating decision granted service connection for 
tinnitus, thereby rendering this issue moot.  This case was 
remanded in July 2003 and March 2004.  


FINDINGS OF FACT

1.  A cardiovascular disability was not shown in service; and 
essential hypertension, ischemic cardiomyopathy, and coronary 
artery disease (CAD) were first noted many years after 
service.

2.  Bilateral hearing loss was first manifested many years 
after service and is not related to disease or injury during 
military service.

CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in or aggravated during 
active military service; and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Essential hypertension was not incurred in or aggravated 
during active military service; and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  The veteran's bilateral hearing loss was not incurred in 
or aggravated by service; and sensorineural hearing loss may 
not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Appellant alleges, in essence, that on service discharge 
examination in 1968, a physician informed him that he had a 
heart murmur; that he received treatment for hypertension 
within one-year after service; and that his hearing loss is 
related to in-service acoustic trauma from aircraft jet 
engine/fire truck noise.

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by virtue of letters sent to 
the veteran in June 2001, September 2001, September 2002, 
April 2004, and May 2005.  The content of the notices fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  Although the notices were not sent 
until after the initial rating denying the claims, the Board 
finds that any defect with respect to the timing of the 
required notice was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006). 

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claims.  The RO 
has contacted all of the medical providers listed by the 
appellant.  The RO attempted to verify the veteran's periods 
of active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA).  The RO attempted to obtain all service 
department and personnel records available for the veteran 
through the National Personnel Records Center (NPRC).   

The Board notes that the veteran's representative has 
requested that the veteran undergo physical examination by a 
specialist in cardiovascular disorders.  As reported below, 
the veteran has undergone two VA examinations in regard to 
his heart disabilities.  The Board finds that the 
examinations and opinions, of record are adequate for 
appropriate adjudication of the claims.  

Furthermore, while this case was undergoing development, the 
case of Dingess/Hartman was decided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  To the extent all notice 
has not been provided there is no prejudice to the appellant.  
Because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
appellant.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Criteria for service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or ACDUTRA and, or for disability resulting from injury 
incurred during a period of INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 1110, 1131.  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(D); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection will be presumed for certain chronic 
diseases (e.g., sensorineural hearing loss and cardiovascular 
disorders) which are manifest to a compensable degree within 
the year after qualifying active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the appellant 
currently possesses the required specialized medical training 
and knowledge, nor is it contended otherwise.

Analysis for entitlement to service connection for a heart 
disorder

When a claim is based on a period of ACDUTRA, there must be 
evidence that the individual concerned died or became 
disabled during the period of active duty for training as a 
result of a disease or injury incurred or aggravated in the 
line of duty.  See 38 U.S.C. §§ 101(2), 101(24), 1110; 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998).  The Board 
notes that the veteran has not claimed that a specific 
incident occurred while on Air National Guard duty that 
resulted in his claimed disabilities.  In his testimony and 
in written statements he claims that his bilateral hearing 
loss resulted from acoustic trauma associated with being in 
the vicinity of aircraft and gun fire.  He also claims that 
his cardiovascular disorders are a result of his heart murmur 
which was noted during his Air Force active duty.

As noted, the veteran must demonstrate three elements to 
establish service connection.  Concerning evidence of current 
disability, VA and private diagnoses of CAD and ischemic 
cardiomyopathy satisfy this element.  In July 1994, private 
medical records relate that he underwent heart catherization 
which led to angioplasty and intracoronary stenting.  During 
this hospitalization, the intracoronary stent placement 
proved to be unsuccessful and he had a myocardial infarction, 
which was stabilized by emergency bypass surgery.  Since then 
he has been receiving medical care for his heart disease.  

In regard to the second element, evidence of inservice 
treatment, the veteran's August 1964 service entrance 
examination report noted that a Grade II/VI apical systolic 
heart murmur was heard; that it disappeared on lung 
inspiration; and that it was "NCD" [not considered 
disqualifying].  In March 1965, a Grade II-III systolic heart 
murmur was heard.  The June 1968 service discharge 
examination report indicates that a Grade II/VI apical 
systolic heart murmur was heard, noted as "functional" in 
nature.  

The veteran's problem with presenting a claim for service 
connection for a heart disorder arises with the third element 
of Hickson, which is medical evidence of a nexus.  The 
medical evidence of record does not include any competent 
medical statements or opinions that relate current heart 
disorders to military service.  In fact, the medical opinions 
of record indicate that his heart disorders are unrelated to 
military service.  A VA examiner in October 2002 examined the 
veteran and reviewed his medical history.  This examiner 
concluded that his heart disorder was unrelated to service.  
Pursuant to a Board examination another VA examination was 
conducted to address the clinical significance of the 
veteran's inservice chest pain and heart murmur.  In June 
2005, a VA physician also concluded that the current heart 
disorders were unrelated to military service.  This physician 
determined that the murmur noted in service was not 
pathological.  The physician added that the murmur was 
unrelated to the heart disorders due to the passive 
physiology of heart murmurs.     

To attribute the veteran's heart disorders to military 
service without objective medical evidence would require 
excessive speculation.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for a heart disorder.  

Analysis for entitlement to service connection for 
hypertension

In regard to hypertension, the Board notes that the veteran 
did not receive inservice treatment for a hypertensive 
disorder.  The service medical records reflect no complaint 
or finding relative to a hypertensive problem.  Further, the 
records do not show that he received treatment for any 
hypertensive disorder within a year of service discharge.  

During a November 2000 RO hearing, the veteran testified that 
shortly after service, he had sought VA medical treatment and 
from a family doctor, "Dr. H. M."; and that appellant had 
been unable to obtain any records from that physician because 
he was deceased or not in business anymore.  The VA has 
attempted to assist the veteran in obtaining these records 
but has been unsuccessful.  While the Board acknowledges the 
veteran's statements regarding post service treatment for 
hypertension (within a year of service discharge), the United 
States Court of Appeals for Veterans Claims (Court) has held 
that hearsay medical evidence, as transmitted by a lay 
person, is not sufficient to support a claim of service 
connection.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  See also Kirwin v. Brown, 8 Vet. App. 148, 153 
(1995).  

In fact, the earliest evidence documenting a diagnosis of 
hypertension consists of VA records dated in March 1976 that 
noted a history of hypertension, which is more than 7 years 
after service discharge.  This was part of a surgery work-up 
for hernia repair.  It was noted that while there was this 
history there as no evidence of hypertension and the studies 
were normal.  A definitive diagnosis of hypertension is not 
recorded until 1992 some 24 years after service discharge.  
This is significant in that there was an extended period of 
time between service discharge and the showing of a 
hypertensive disorder.  Cf. Mense v. Derwinski, 1 Vet. App. 
354 (1991) (veteran failed to provide evidence of continuity 
of symptomatology of low back condition).  The record does 
not contain a diagnosis of a hypertensive disorder within one 
year subsequent to service discharge, let alone, manifested 
to a degree of 10 percent within that year.  

Still further, the record does not contain any competent 
medical evidence showing that his hypertensive disorder is 
related to service.  VA physicians in October 2002 and June 
2005 reviewed the veteran's medical history and determined 
that his hypertension was unrelated to military service.  

In short, the evidence falls short in several areas and does 
not support a grant of service connection for hypertension.  
Therefore, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for 
hypertension.

Analysis for entitlement to service connection for bilateral 
hearing loss 

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The Court has 
held that the provisions of 38 C.F.R. § 3.385 do not have to 
be met during service.  See Hensley v. Brown, 5 Vet. App. 155 
(1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).

Service medical records show no complaints, findings, or 
diagnoses of hearing loss during service.  Audiology testing 
during service and on service discharge examination was 
within normal limits.  His hearing was also within normal 
limits on Air National Guard service examinations conducted 
in 1974 and 1975.  

Additionally, the evidence of record reveals that a hearing 
loss disability (as defined by VA) was first shown in 1994, 
more than 26 years after his separation from active duty and 
more than 14 years after his period of Air National Guard 
service.  The Board notes that the threshold for normal 
hearing is from 0 to 20 decibels; higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  While an audiogram in April 1988 
showed some degree of hearing loss (30 decibels loss at 4000 
Hertz in each ear) this is still an extended period of time 
after service discharge.  

Moreover, after reviewing the veteran's claims file, VA 
examiners stated that the veteran's hearing loss was 
characteristic of noise exposure but concluded that it was 
unrelated to military service.  Reference was made to 
audiograms in service that were normal.  It is also noted 
that audiograms conducted in the immediate post-service 
period were also normal.  The audiologists and physician 
noted the extended period of time subsequent to service 
discharge before a hearing loss was shown.  Based on review 
of the evidence of record, the Board concludes that the 
preponderance of such evidence is against entitlement to 
service connection for bilateral hearing loss.  Accordingly, 
the claim for service connection for bilateral hearing loss 
is denied.


ORDER

Entitlement to service connection for a heart disorder is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


